DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 15 April 2022.  The changes therein and corresponding remarks have been considered.
Claims 16-19 have been added via the amendment.  Therefore, claims 1-19 are pending in the application.  Of these, claims 1, 14 and 19 are independent.


Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/122156 A1 (with reference to a corresponding family document US 2019/0341105 A1, “LEE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 1, LEE discloses a memory comprising: 
a resistive-switching element (e.g., 132, 133 in Fig. 13, with reference to 31 in Fig. 3; also, 123, 125 in Fig. 12) having first and second electrodes (e.g., 32, 34 in Fig. 3) separated by a layer of insulator (e.g., 33 in Fig. 3); 
an energy storage component or load (e.g., 134 in Fig. 13 and paragraph [0085] “the components used for energy storage provide this energy and operate the component 134”; also, paragraph [0060] “deliver it [the stored energy] … to an outside circuit”; also, 124, 126 in Fig. 12) coupled to the resistive-switching element (132, 133 in Fig. 13; also, 123, 125 in Fig. 12) via a first switch (e.g., to trigger/ initiate/ control a discharge of energy stored in 132, 133 in Fig. 13, to deliver it to and operate the component 134; also, with reference to triggering/ initiating a discharge in Fig. 7A and associated with 157 in Fig. 15; also, paragraphs [0083], [0084]); and 
a control circuit configured: 
to program the resistive-switching element to have a set state (e.g., the SET operation 161 in Fig. 15; also, 159 in Fig. 15), wherein, in the set state, a filament forms a conducting path between the first and second electrodes (e.g., with reference to 41 in Fig. 4 and paragraph [0057] “an abrupt increase in the current 41 linked to the formation of a conducting filament … the conductive path (here a filament) can be formed between the two electrodes … during a process called FORMING” and “associated with the SET … of the memory”; also, paragraphs [0055], [0056]; also, 143a in Fig. 14); and,
following a dissolution of the filament (e.g., following the RESET operation 160 in Fig. 15, after 161 or 159, and via 162, with reference to 42 in Fig. 4 and paragraph [0057] “then a drop in this same current 42 by dissolution of this filament”; also, 143b, 145b in Fig. 14), to place the resistive-switching element in open circuit (e.g., to disconnect at least the RESET voltage associated with 160 in Fig. 15, via 162, to switch to the battery mode 151 and to discharge at 157; also, paragraphs [0094] and [0096]), and to recover electrical energy (e.g., a discharge of energy stored in 132, 133 in Fig. 13, to deliver it to and operate the component 134; also, with reference to triggering/ initiating a discharge in Fig. 7A and associated with 157 in Fig. 15; also, paragraphs [0083], [0084]), generated by the dissolution of the filament (i.e., following 160 in Fig. 15, via 162), from one of the first and second electrodes (one of 32, 34 in Fig. 3; also, Fig. 12) by activating the first switch (to trigger/ initiate/ control a discharge of energy stored in 132, 133 in Fig. 13, to deliver it to and operate the component 134; also, with reference to triggering/ initiating a discharge in Fig. 7A and associated with 157 in Fig. 15; also, paragraphs [0083], [0084]).

Regarding claim 2, LEE discloses the memory of claim 1, wherein the energy storage component or load comprises: - a capacitor; or - an inductor; or - a resistor; or - any combination of two or three of the above (e.g., associated with the discharging operation, with reference to 134 in Fig. 13 and paragraph [0085] “the components used for energy storage provide this energy and operate the component 134”; also, paragraph [0060] “deliver it [the stored energy] … to an outside circuit”; also, 124, 126 in Fig. 12).

Regarding claim 3, LEE discloses the memory of claim 1, wherein the control circuit is configured to apply a biasing voltage of a first level, and having a first polarity, across the first and second electrodes in order to program the set state (e.g., paragraph [0067] “a positive voltage for the SET operation” and the positive voltages for 141 in Fig. 14).

Regarding claim 4, LEE discloses the memory of claim 3, wherein the control circuit is further configured to apply a biasing voltage of a second level, and having a second polarity opposite to the first polarity (e.g., paragraph [0067] “a negative voltage for the RESET operation” and the negative voltage portion of 141 in Fig. 14), across the first and second electrodes in order to dissolve the filament (with reference to 42 in Fig. 4 and paragraph [0057] “then a drop in this same current 42 by dissolution of this filament”; also, 143b, 145b in Fig. 14).

Regarding claim 5, LEE discloses the memory of claim 4, wherein the control circuit is further configured to apply a biasing voltage of a third level, and having the second polarity (e.g., associated with the negative voltage portion of 142 in Fig. 14), across the first and second electrodes prior to recovering the electrical energy (e.g., with reference to 156 in Fig. 15, prior to 157), the third level having a greater absolute value than the second level (e.g., the negative voltage portion for 142 in Fig. 14 includes negative voltages having a greater absolute value than that of the negative voltages of 141).

Regarding claim 7, LEE discloses the memory of claim 5, wherein the third level (associated with the negative voltage portion of 142 in Fig. 14) has an absolute value that is equal to or greater than a fourth level at which a current conducted by the resistive-switching element falls to zero (e.g., equal to or greater than the voltage at which the  current is substantially zero in Fig. 4).

Regarding claim 11, LEE discloses the memory of claim 1, further comprising an array comprised of the resistive-switching element and a plurality of further resistive-switching elements having first and second electrodes (e.g., with reference to an array of 132-135 in Fig. 13; also, an array of 22’s in Fig. 2).

Regarding claim 12, LEE discloses the memory of claim 11, wherein the control circuit is further configured to recover electrical energy from one of the first and second electrodes of each of the further resistive-switching elements following a dissolution of the filament of each resistive-switching element (e.g., the battery operations of 132-135 in Fig. 13 and of 22’s in Fig. 2, with reference to Fig. 3).

Regarding claim 13, LEE discloses the memory of claim 11, further comprising a plurality of further control circuits for controlling the plurality of further resistive-switching elements (e.g., to control the plurality of 132-135 in Fig. 13 and of 22’s in Fig. 2, used as batteries).

Regarding independent claim 14, LEE discloses a method of programming a resistive-switching element (e.g., 132, 133 in Fig. 13, with reference to 31 in Fig. 3; also, 123, 125 in Fig. 12) having first and second electrodes (e.g., 32, 34 in Fig. 3), the method comprising:
programming, by a control circuit, the resistive-switching element to have a set state (e.g., the SET operation 161 in Fig. 15; also, 159 in Fig. 15) wherein, in the set state, a filament forms a conducting path between the first and second electrodes (e.g., with reference to 41 in Fig. 4 and paragraph [0057] “an abrupt increase in the current 41 linked to the formation of a conducting filament … the conductive path (here a filament) can be formed between the two electrodes … during a process called FORMING” and “associated with the SET … of the memory”; also, paragraphs [0055], [0056]; also, 143a in Fig. 14); and 
following a dissolution of the filament (e.g., following the RESET operation 160 in Fig. 15, after 161 or 159, and via 162, with reference to 42 in Fig. 4 and paragraph [0057] “then a drop in this same current 42 by dissolution of this filament”; also, 143b, 145b in Fig. 14), placing the resistive-switching element in open circuit (e.g., disconnecting at least the RESET voltage associated with 160 in Fig. 15, via 162, to switch to the battery mode 151 and to discharge at 157; also, paragraphs [0094] and [0096]) and recovering, from one of the first and second electrodes (one of 32, 34 in Fig. 3), electrical energy (e.g., a discharge of energy stored in 132, 133 in Fig. 13, to deliver it to and operate the component 134; also, with reference to triggering/ initiating a discharge in Fig. 7A and associated with 157 in Fig. 15; also, paragraphs [0083], [0084]) generated by the dissolution of the filament (i.e., following 160 in Fig. 15, via 162) by activating a first switch (e.g., to trigger/ initiate/ control a discharge of energy stored in 132, 133 in Fig. 13, to deliver it to and operate the component 134; also, with reference to triggering/ initiating a discharge in Fig. 7A and associated with 157 in Fig. 15; also, paragraphs [0083], [0084]), the first switch coupling the resistive-switching element to an energy storage component or load (e.g., associated with the discharging operation, with reference to 134 in Fig. 13 and paragraph [0085] “the components used for energy storage provide this energy and operate the component 134”; also, paragraph [0060] “deliver it [the stored energy] … to an outside circuit”; also, 124, 126 in Fig. 12).

Regarding claim 15, LEE discloses the method of claim 14, wherein the programming of the set state is comprised of: 
applying, by the control circuit, a biasing voltage of a first level, and having a first polarity, across the first and second electrodes (e.g., paragraph [0067] “a positive voltage for the SET operation” and the positive voltages for 141 in Fig. 14), and 
dissolving the filament by applying, by the control circuit, a biasing voltage of a second level, and having a second polarity opposite to the first polarity (e.g., paragraph [0067] “a negative voltage for the RESET operation” and the negative voltage portion of 141 in Fig. 14), across the first and second electrodes (with reference to 42 in Fig. 4 and paragraph [0057] “then a drop in this same current 42 by dissolution of this filament”; also, 143b, 145b in Fig. 14), and 
wherein the method further comprises, prior to the recovering of the electrical energy (e.g., with reference to 156 in Fig. 15, prior to 157), applying, by the control circuit, a biasing voltage of a third level, and having the second polarity (e.g., associated with the negative voltage portion of 142 in Fig. 14), across the first and second electrodes (e.g., with reference to 156 in Fig. 15, prior to 157), the third level having a greater absolute value than the second level (e.g., the negative voltage portion for 142 in Fig. 14 includes negative voltages having a greater absolute value than that of the negative voltages of 141).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 9-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/122156 A1 (with reference to a corresponding family document US 2019/0341105 A1, “LEE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 6 and 16-18, LEE discloses the memory of claim 5 and the method of claim 15, but does not specifically disclose that the third level (i.e., the negative voltage portion of 142 in Fig. 14) is in a range -0.5 to -5 V or in a range of -1 to -3 V.
However, LEE discloses that the third level “must only be a negative voltage” (paragraph [0070]).
Therefore, since the claimed range of -1 to -3 V overlaps or lies inside the range disclosed by LEE (i.e., the negative voltage portion of 142 in Fig. 14), a prima facie case of obviousness exists (MPEP 2144.05 I).  Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use a range of -1 to -3 V (which also overlaps or lies inside a range of -0.5V to -5V) for the third level of LEE, since it is not inventive to discover the optimum or workable ranges by routine experimentation (MEP 2144.05 II) where the general conditions of the claim are disclosed in LEE (e.g., with reference to 142 in Fig. 14 and paragraph [0070]).

Regarding claim 9, LEE discloses the memory of claim 1, further comprising a second switch coupling the first electrode of the resistive-switching element to a biasing circuit (e.g., associated with coupling the negative voltage portion of 142 in Fig. 14, to charge 132, 133 in Fig. 13; also, with reference to 156 in Fig. 15; also, with reference to paragraphs [0083], [0084] and to charge 123, 125 in Fig. 12), wherein the control circuit is configured to recover electrical energy from one of the first and second electrodes by deactivating the second switch (to operate 132, 133 in Fig. 13 as batteries; also, 123, 125 in Fig. 12) and activating the first switch (to trigger/ initiate/ control a discharge of energy stored in 132, 133 in Fig. 13, to deliver it to and operate the component 134; also, with reference to triggering/ initiating a discharge in Fig. 7A and associated with 157 in Fig. 15; also, paragraphs [0083], [0084]).
LEE does not disclose that the first switch couples the first electrode of the resistive-switching element to an energy storage node.
However, LEE teaches cycling charging/ discharging of the resistive-switching element when operated as a battery (e.g., the cycles associated with 156, 157 in Fig. 15).  Further, it is common and well known in the art to selectively couple (via a switch) a cyclic fluctuating energy/ charge/ voltage source to a storage node (such as that of a storage capacitor).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to couple the first electrode of the resistive-switching element to an energy storage node via the first switch, since it is common and well known in the art to selectively couple (via a switch) a cyclic fluctuating energy/ charge/ voltage source to a storage node (such as that of a storage capacitor), in order to effectively capture, store and hold the charges/ energy/ voltage for a controlled, later delivery of the stored and held charges/ energy/ voltage as needed.

Regarding claim 10, LEE, as modified above, discloses the memory of claim 9, further comprising a third switch coupling the energy storage node to the energy storage component or load (e.g., to control the delivery of charges/ energy/ voltage captured, stored and held in the storage capacitor to the load; see the rejection of claim 9 above).


Allowable Subject Matter
Claim 19 is allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 19, see the previous Office action, mailed 19 November 2021 (particularly page 12).


Response to Arguments
Applicant’s arguments in Remarks, filed 15 April 2022, have been considered but are not persuasive.
In response to the specific arguments with respect to claims 1 and 14 (starting at the bottom of page 9 through the top half of page 10 of Remarks), in Fig. 15 of LEE, when switching to the battery mode 151 via the process arrow 162 after/ following a RESET operation 160 (associated with a dissolution of a filament), the resistive-switching element is disconnected from at least the RESET voltage associated with the RESET operation 160 (i.e., placed in open circuit with respect to at least the RESET voltage) to discharge via an oxidation reaction 157.  See also the 102 rejections of claims 1 and 14 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824